UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 MICHAEL BEALS ELLIS,

           Plaintiff,
                   v.                                         Civil Action No. 16-729 (JEB)
 MARK J. LANGER, et al.,

            Defendants.


                                    MEMORANDUM OPINION

          On March 19, 2014, Plaintiff Michael Ellis filed a pro se action in this courthouse against

the Commissioner of the Internal Revenue Service and others, claiming that the IRS falsifies the

tax records of citizens who do not file tax returns. See Ellis v. Commissioner, No. 14-471, ECF

No. 1. In a thorough Opinion, Judge Amy Berman Jackson dismissed the case on the grounds

that Ellis’s claims were barred by the Anti-Injunction Act and his lack of standing. See 67 F.

Supp. 3d 325 (D.D.C. 2014). After his Rule 59 motion was denied, see ECF No. 33 (Dec. 3,

2014), he appealed, and the case was assigned No. 15-5035. See Minute Entry of Feb. 11, 2015.

The Court of Appeals issued a brief per curiam judgment on November 20, 2015, affirming

Judge Jackson’s decision. See ECF No. 38. The mandate issued on March 22, 2016. See ECF

No. 39.

          Still unhappy with the outcome of that suit and wasting little time, Plaintiff has filed the

instant case, which is nothing more than a challenge to the Court of Appeals’ decision. He

specifically states that “[t]his cause is designed to ensure the validity, meaning and import of the

‘Order’ dismissing Court of Appeals cause 15-5035,” although he misleadingly claims it is “not .



                                                    1
. . an ‘appeal’ or attempt to amend it.” Compl. at 1. He asserts that he “has standing in this case

to seek mere review (not amendment, nor reversal) of the putative ‘Order’ to determine six issues

. . . .” Id. at 2. The issues all deal with the validity of the Court of Appeals’ judgment. See id. at

2-3.

       This Court has an independent obligation to ensure that it does, in fact, have subject-

matter jurisdiction to hear Plaintiff’s suit. See NetworkIP, LLC v. F.C.C., 548 F.3d 116, 120

(D.C. Cir. 2008) (“It is axiomatic that subject matter jurisdiction may not be waived, and that

courts may raise the issue sua sponte.”) (internal quotation marks and citation omitted).

Although this Court might wish to have the power to overturn rulings by the Court of Appeals

(particularly those reversing its decisions), that is not the way our judicial system works. If Ellis

is displeased by an appellate decision, he must seek rehearing, rehearing en banc, or Supreme

Court review. This Court has no jurisdiction to offer him any relief.

        The Court, accordingly, will an issue an Order dismissing the case without prejudice.


                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
       Date: April 21, 2016




                                                  2